Matter of Harper v Louis M. (2021 NY Slip Op 04324)





Matter of Harper v Louis M.


2021 NY Slip Op 04324


Decided on July 9, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 9, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, CURRAN, AND BANNISTER, JJ.


1203 CA 19-02247

[*1]IN THE MATTER OF THE APPLICATION OF JOHN HARPER, SUPERINTENDENT, AND ERIN MOSHER, MENTAL HEALTH UNIT CHIEF OF WALSH REGIONAL MEDICAL UNIT AT MOHAWK CORRECTIONAL FACILITY, PETITIONERS-RESPONDENTS,
vLOUIS M., RESPONDENT-APPELLANT. (APPEAL NO. 1.) 


KEVIN D. WILSON, ACTING DIRECTOR, MENTAL HYGIENE LEGAL SERVICE, UTICA (STEVEN J. HUNTZINGER OF COUNSEL), FOR RESPONDENT-APPELLANT.
LETITIA JAMES, ATTORNEY GENERAL, ALBANY (KATHLEEN M. TREASURE OF COUNSEL), FOR PETITIONERS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Oneida County (Louis P. Gigliotti, A.J.), entered October 23, 2019 in a proceeding pursuant to Mental Hygiene Law § 33.03. The order, among other things, authorized the administration of medication to respondent over his objection for a period of up to 24 months. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Matter of Eric D.  [appeal No. 1], 162 AD2d 1051, 1051 [4th Dept 1990]).
Entered: July 9, 2021
Mark W. Bennett
Clerk of the Court